              Case 2:20-cv-04695-GJP Document 8 Filed 12/17/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT CASON,                               :
    Plaintiff,                              :
                                            :
         v.                                 :       CIVIL ACTION NO. 20-CV-4695
                                            :
RHUEL A. JOHNSTON,                          :
    Defendant.                              :

                                      MEMORANDUM

PAPPERT, J.                                                       DECEMBER 17 , 2020

         Plaintiff Robert Cason, proceeding pro se, filed the instant civil action against

Rhuel A. Johnston seeking review of an adverse state court judgment. He seeks leave

to proceed in forma pauperis. (ECF No. 7.) For the following reasons, the Court will

grant Cason leave to proceed in forma pauperis and dismiss this case for lack of

jurisdiction.

                                                I

         Cason’s “Complaint” in this case is titled “Notice of Appeal” and lists dockets of

litigation in Pennsylvania’s trial and appellate courts. (ECF No. 1 at 1.)1 The

Complaint, which is structured like an appellate brief, describes various errors the

state courts allegedly committed in their handling of Cason’s lawsuit against Johnston.

The underlying litigation was initially settled, but Cason alleges that Johnston

breached the settlement agreement. (Id. at 4-5.) Cason then filed a motion in the

Philadelphia Court of Common Pleas to reinstate his complaint. (Id. at 5.) The court




1   The Court adopts the pagination supplied by the CM/ECF docketing system.
          Case 2:20-cv-04695-GJP Document 8 Filed 12/17/20 Page 2 of 4




denied Cason’s motion after a hearing. (Id.) Cason unsuccessfully moved for

reconsideration and then appealed. (Id.)

       The Pennsylvania Superior Court quashed Cason’s appeal as untimely. (Id. at

7.) Cason believes this was erroneous and moved for reconsideration, which was

denied. (Id.) He filed a petition for allowance of appeal with the Pennsylvania

Supreme Court, which was also denied. (Id.) Cason argues that this Court should

review and reverse the state courts’ decisions because they were erroneous in various

respects. (Id. at 8-16.)

       After filing his initial “Notice of Appeal,” which the Court treated as a

Complaint, Cason filed a second “Notice of Appeal.” (ECF No. 6.) This submission cites

the same state court dockets for Cason’s litigation against Johnston. (Id. at 1.) Cason

again argues that the state courts’ rulings on his motion and appeals were erroneous.

He also alleges that the erroneous rulings violated his constitutional rights in various

respects. (Id. at 3.) Cason attached filings from the state court litigation as exhibits.

(Id. at 20-36.)

                                             II

       The Court will grant Cason leave to proceed in forma pauperis because it

appears that he is not capable of pre-paying the fees to commence this civil action.

Because Cason has been granted leave to proceed in forma pauperis, § 1915(e)(2)(B)

requires the Court to dismiss the Complaint if it is frivolous, malicious, fails to state a

claim, or seeks relief from an immune defendant. Additionally, the Court must review

the Complaint and dismiss the matter if it determines that subject matter jurisdiction

is lacking. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it



                                             2
          Case 2:20-cv-04695-GJP Document 8 Filed 12/17/20 Page 3 of 4




lacks subject-matter jurisdiction, the court must dismiss the action.”); Group Against

Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d 116, 122 n.6 (3d Cir. 2016)

(explaining that “an objection to subject matter jurisdiction may be raised at any time

[and] a court may raise jurisdictional issues sua sponte”). A plaintiff commencing an

action in federal court bears the burden of establishing federal jurisdiction. See Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (“The burden of

establishing federal jurisdiction rests with the party asserting its existence.”) (citing

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)).

                                             III

       Pursuant to the Rooker-Feldman doctrine, “federal district courts lack

jurisdiction over suits that are essentially appeals from state-court judgments.” Great

W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010).

Based on that principle, the Rooker-Feldman doctrine deprives a federal district court

of jurisdiction over “cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Id. at 166 (quotations

omitted). “[T]here are four requirements that must be met for the Rooker-

Feldman doctrine to apply: (1) the federal plaintiff lost in state court; (2) the plaintiff

complains of injuries caused by the state-court judgments; (3) those judgments were

rendered before the federal suit was filed; and (4) the plaintiff is inviting the district

court to review and reject the state judgments.” Id.

       Cason lost in state court prior to filing his Complaint. He claims that the state

court’s judgment denying his motion to reinstate his case was erroneous and asks this



                                              3
         Case 2:20-cv-04695-GJP Document 8 Filed 12/17/20 Page 4 of 4




Court to review and reject that judgment. Indeed, Cason explicitly seeks to appeal to

this Court for review and rejection of the state courts’ rulings. As it is apparent that

Cason’s lawsuit is, in fact, an improper appeal of an adverse state court judgment, the

Court lacks jurisdiction over this case.2

                                             IV

       For the foregoing reasons, the Court will grant Cason leave to proceed in forma

pauperis and dismiss this case without prejudice for lack of subject matter jurisdiction.

As Cason cannot cure the defect in his Complaint, the Court concludes that amendment

would be futile. An appropriate Order follows.

                                            BY THE COURT:


                                            /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.




2 To the extent Cason’s submissions could be liberally construed as raising claims that
are not precluded by the Rooker-Feldman doctrine, he has not articulated a plausible
basis for any claim against Johnston that falls within the Court’s subject matter
jurisdiction.
                                              4
